Citation Nr: 0404066	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  99-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from October 1986 to 
September 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
Although the issue of service connection for right knee 
disability was also initially in appellate status, this 
benefit was granted by rating decision in August 2002.  The 
veteran subsequently initiated an appeal as to the effective 
date assigned, but that benefit was also granted by rating 
decision in April 2003.  Accordingly, the only issue 
remaining in appellate status is entitlement to service 
connection for psychiatric disability.  The veteran canceled 
a local hearing at the RO that was scheduled for June 1999.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.


REMAND

The RO received a letter from the veteran in December 2003 
inquiring as to whether all of her current records (to 
include doctor, therapy and behavioral health) had been 
obtained in support of her appeal.  It appears that the only 
post-service medical evidence on file consists of private 
records dated in 1988 and 1989.  Furthermore, when the 
veteran filed her initial claim for service connection in 
June 1998, she enclosed consent forms (VA Forms 21-4142) 
authorizing VA to obtain medical records from three different 
medical facilities where she indicated she had been treated 
for her psychiatric problems since 1987.  Although it appears 
that some records from certain identified facilities were 
submitted by the veteran herself, it is not clear that the RO 
has requested any additional records from those facilities.  
The Board notes that the veteran's claim was filed prior to 
passage of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
implementing regulations.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This may explain the apparent 
lack of any RO request for identified medical records.  At 
any rate, remedial action is necessary to ensure that 
attempts have been made to obtain all medical records 
identified by the veteran.   

Additionally, although the RO duly requested a medical 
opinion in connection with a scheduled VA examination, the 
examiner who conducted the May 2002 examination did not 
furnish such an opinion.  The Board finds that such an 
opinion is necessary in this case to fully comply with 38 
C.F.R. § 3.159(c)(4).   This is in view of an August 1987 
Report of Medical History noting a history of depression or 
excess worry, and postservice medical records already of 
record showing that the veteran had been treated for 
psychiatric complaints as early as September 1988.  

In consideration of the foregoing, this case is hereby 
REMANDED to the RO for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The RO should contact the medical 
facilities identified by the veteran in 
her June 1998 claim with attachments (as 
well as any other medical care providers 
identified by the veteran) and request 
copies of pertinent records.  All records 
obtained should be associated with the 
claims file. 

3.  The RO should schedule the veteran 
for a VA examination by a psychiatrist.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide all 
psychiatric diagnoses, and opine as to 
whether it is at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that any such diagnosis(es) 
is(are) related to the veteran's active 
duty service. 

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the veteran's claim can be granted.  The 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




